t c no united_states tax_court estate of algerine allen smith deceased james allen smith executor petitioner v commissioner of internal revenue respondent docket nos filed date during through decedent received royalties from exxon which she reported as income in exxon was ordered to make restitution for overcharging its customers exxon made restitution and in filed suit in district_court against decedent and other royalty interest owners for reimbursement of the portion of the royalties attributable to exxon's overcharges decedent contested exxon's claim decedent died on date on date the district_court determined that the royalty interest owners were liable to exxon for restitution of the portion of royalties based on exxon's overcharges the district_court referred the calculation of the amount of this liability to a special master in date exxon claimed that p owed a total of dollar_figure on its federal estate_tax_return filed date p claimed a deduction for dollar_figure pursuant to sec_2053 i r c on date p and exxon entered into a settlement agreement which resolved exxon's claim for a total amount of dollar_figure r determined that p's sec_2053 i r c deduction was limited to dollar_figure as a result of paying exxon an amount that decedent had previously reported as income p is entitled to tax relief pursuant to the provisions of sec_1341 i r c r determined that the income_tax benefit derived by p through application of sec_1341 i r c was an asset includable in the gross_estate held exxon's claim against decedent was uncertain and unenforceable as of the date of decedent's death p's deduction pursuant to sec_2053 i r c is limited to the amount_paid in settlement of the claim held further the income_tax benefit derived by p as a result of the application of sec_1341 i r c is an asset includable in the gross_estate p's deduction pursuant to sec_2053 i r c of its liability to exxon and its sec_1341 i r c relief based on payment of that liability are so inextricably linked that it would be inappropriate to consider one in the determination of the taxable_estate while excluding the other michael c riddle and harold a chamberlain for petitioner carol bingham mcclure for respondent opinion ruwe judge in docket no respondent determined an estate_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure in 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules of continued docket no respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the deficiency determined in docket no represents an alternative position taken by respondent to protect the government's interest in the event its position in docket no is not sustained after concessions the issues remaining for decision are whether petitioner's sec_2053 deduction for a claim against the estate is limited to the amount for which the claim was settled following decedent's death if petitioner is entitled to a sec_2053 deduction for the entire amount claimed on the federal estate_tax_return whether petitioner realized discharge_of_indebtedness income pursuant to sec_61 when it settled the claim in question for a lesser amount and whether the income_tax benefit derived by petitioner as a result of the application of sec_1341 is an asset which increases the gross_estate background this case was submitted fully stipulated pursuant to rule the stipulation of facts supplemental stipulation of continued practice and procedure 2respondent has conceded the accuracy-related_penalty under sec_6662 facts and stipulation of settled issues are incorporated herein by this reference algerine allen smith decedent died testate on date in texas james allen smith decedent's son is the executor of the estate mr smith resided in larchmont new york at the time he filed the petition in this case on date decedent as lessor entered into an oil gas and mineral lease with humble oil refining co humble pursuant to this lease agreement decedent retained a royalty interest in oil_and_gas production obtained from an 80-acre tract of land in wood county texas on date jessamine and frankie allen decedent's aunts also entered into oil_and_gas leases with humble pursuant to which they retained royalty interests from the oil_and_gas production obtained from certain tracts of land in wood county humble was subsequently acquired by exxon corporation exxon jessamine and frankie allen died in and respectively and decedent served as the independent executrix of both estates upon jessamine's death decedent inherited a portion of jessamine's interest in the leased property upon frankie's death decedent inherited all frankie's interest in the leased property as well as the remaining portion of jessamine's interest which frankie had previously inherited decedent's frankie's and jessamine's interests in the wood county property were part of a unit formation known as the hawkins field unit hfu the texas railroad commission which regulates oil_and_gas operations in texas approved the hfu for unitization on date in a unit agreement effective date interest owners in the area utilized oil_and_gas rights pertaining to the unitized formation the unit agreement embraces interests of approximately big_number royalty interest owner sec_3 and working_interest owners exxon is the sole unit operator of the hfu and possesses the exclusive right to conduct hfu operations pursuant to a unit operating_agreement between exxon and the other working_interest owners during the early operation of the hfu the federal government acting initially through the federal energy administration and later through the department of energy doe regulated the price of domestic_crude_oil through the application of two-tier price regulations under c f_r secs dollar_figure and dollar_figure producers were required to sell old crude_oil at the lower tier price and were allowed to sell new crude_oil at a higher price in date the doe filed suit against exxon as operator of the hfu the doe contended that exxon had misclassified crude_oil produced from the hfu which resulted in overcharges in violation of the doe's petroleum price regulations exxon 3decedent jessamine and frankie were royalty interest owners 4exxon was the hfu's largest working_interest owner vigorously defended against the doe's allegations nevertheless on date exxon announced to the hfu interest owners that it would begin to withhold amounts owed to the interest owners under exxon's posted prices for the oil produced in justification for tendering less than the amount due under exxon's classification of the oil exxon stated that it desired to create a fund for payment of any liability it might eventually have to the doe the amounts withheld represented the difference between the higher price charged by exxon and the lower price the doe contended was the maximum lawful selling_price exxon withheld these amounts from date to date the date on which oil prices in the united_states were decontrolled in response certain hfu royalty interest owners filed suit against exxon in date in the u s district_court for the district of texas tyler division arguing that exxon was required to pay them the full amount of their royalty jarvis christian college v exxon corp docket no ty-80-432-ca the jarvis christian litigation on date decedent individually and as executrix for the estate of jessamine allen along with frankie and other members of the allen family the allen parties filed a motion to intervene as party plaintiffs in the jarvis christian litigation on date the district_court filed an order granting leave to intervene on date the u s district_court for the district of columbia ruled that exxon had violated the two-tier pricing regulations 561_fsupp_816 d d c exxon i the district_court entered judgment in favor of the doe and ordered exxon to make restitution to the u s treasury treasury of the full amount of hfu overcharges plus interest arising from sales of hfu crude_oil for the period date through date the total amount of the judgment exceeded dollar_figure million on date the temporary emergency court_of_appeals affirmed the district_court 773_f2d_1240 temp emer ct app on date exxon paid the judgment which amounted to just under dollar_figure billion with interest the amount_paid consisted of dollar_figure in overcharges dollar_figure in prejudgment_interest and dollar_figure in postjudgment interest on date exxon filed suit in the u s district_court for the eastern district of texas tyler division against the owners of royalty and mineral_interests in the hfu exxon v arnold docket no ty-88-110-ca e d tex date exxon's suit was consolidated with the jarvis christian litigation at docket no ty-80-432-ca consolidated action exxon sought reimbursement from the interest owners of the 5hereinafter we shall refer to this consolidated action as the jarvis christian litigation amounts which it had paid to the treasury as a result of the doe litigation decedent individually and as the executrix of the estate of jessamine allen and frankie were parties to the suit the jarvis christian defendants vigorously contested exxon's claims on date the jarvis christian defendants filed a motion for judgment for lack of federal statutory or common_law claims asserting that neither federal statutory law nor common_law authorized any of exxon's claims against them on date the district_court issued an order granting an oral motion for reverse bifurcation the district_court ordered that the trial on the damages issue in the case would precede trial on the liability issue by order dated date the district_court directed the parties to file any motions for summary_judgment with respect to the issue of whether exxon had suffered any damages pursuant to this order on date the royalty and working_interest owners filed a joint motion for summary_judgment and memorandum in support of their motion against exxon in their accompanying memorandum the interest owners denied that any amounts were owed to exxon regardless of whether any liability under law could attach to them because exxon had not in fact suffered any loss in paying the approximately dollar_figure billion judgment 6the allen parties expressly adopted the joint motion for continued decedent died on date on date the district_court issued an order determining in part that the royalty interest owners were liable to exxon under federal common_law for restitution of overcharges received by them on account of the misclassified oil despite its previous order bifurcating the issues the district_court rendered summary_judgment on both the liability and damages issues the district_court then referred the calculation of damages to a special master in date michael riddle decedent's attorney for estate_tax purposes and james knowles her attorney in the jarvis christian litigation attended a meeting with representatives of exxon in houston texas at which exxon presented its calculation of the amounts owed by the allen parties exxon claimed a total of dollar_figure from decedent's_estate which included interest exxon had sought prejudgment_interest beginning in date and postjudgment interest beginning in date with respect to the amounts it had paid to the treasury in exxon i however in its date order the district_court in the jarvis christian litigation determined that exxon was only entitled to prejudgment_interest continued summary_judgment filed on date 7the amount claimed by exxon included amounts sought from jessamine's and frankie's interests which the decedent had inherited beginning on the date exxon paid the judgment in exxon i date and continuing until the judgment date in the jarvis christian litigation and thereafter for postjudgment interest on date the executor of decedent's_estate filed a united_states estate and generation-skipping_transfer_tax return form_706 on the return the entire dollar_figure sought by exxon was deducted as a claim against the estate pursuant to sec_2053 on date the special master in the jarvis christian litigation issued an order regarding the procedures to be followed in determining the damages if any concerning each defendant on date the allen parties filed a response to the special master's order wherein they objected to exxon's damage calculations on date petitioner and exxon entered into a settlement agreement with respect to the litigation pursuant to the settlement petitioner paid exxon dollar_figure and surrendered to exxon for a period of years frankie allen's royalty interest in the hfu which had a fair_market_value of approximately dollar_figure when assigned petitioner thus resolved exxon's disputed claim for a total amount of dollar_figure on date exxon and the allen parties filed a stipulation of dismissal on date the district_court ordered that all claims presented by the parties with respect to the litigation were dismissed discussion the first issue we must decide is whether petitioner is entitled to a deduction pursuant to sec_2053 in the amount reported on the estate_tax_return dollar_figure or in the amount ultimately paid to exxon in settlement of the relevant claim dollar_figure to do so we must determine whether events subsequent to the date of decedent's death are to be taken into account in establishing the amount of the deduction to which petitioner is entitled the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 and sec_2002 sec_2053 allows a deduction from the gross_estate for claims against the estate that are allowable by the laws of the jurisdiction under which the estate is administered sec_20_2053-4 estate_tax regs provides that the amounts that may be deducted as claims against a decedent's_estate are such only as represent personal obligations of the decedent existing at the time of his death only claims enforceable against the decedent's_estate may be deducted sec_20_2053-1 estate_tax regs disallows a deduction that is taken upon the basis of a vague or uncertain estimate petitioner argues that it is entitled to a deduction pursuant to sec_2053 for the entire amount reported on the estate_tax_return petitioner relies upon 279_us_151 in which the supreme court ruled that for purposes of determining the value of the deduction for a charitable_remainder a life tenant's premature death could not be substituted for the actuarial computation of the life tenant's life expectancy as of the date of the decedent's death the supreme court stated that the estate so far as may be is settled as of the date of the testator's death id petitioner contends that the supreme court's rationale in ithaca trust supports petitioner's position in the instant case in 78_tc_728 affd 720_f2d_1114 9th cir we reviewed the case law in this area and determined that the principle articulated in ithaca trust is generally applicable in cases involving the valuation of a claim that is valid and fully enforceable on the date of the decedent's death see 94_tc_829 on the other hand 8in 94_tc_829 and 78_tc_728 affd 720_f2d_1114 9th cir we reviewed the case law in this area and noted that all the cases dealing with postdeath events are not easily reconciled we see no need to continued postdeath events warrant consideration where the decedent's creditor has only a potential unmatured contingent or contested claim which requires further action before it becomes a fixed obligation of the estate estate of van horne v commissioner supra pincite where a claim is disputed contingent or uncertain as of the date of the decedent's death the estate is not entitled to a deduction until the claim is resolved and it is determined what amount if any will be paid it is this latter amount that is allowed as a deduction see eg 680_f2d_1248 9th cir 39_tc_371 affd sub nom 320_f2d_874 1st cir estate of cafaro v commissioner tcmemo_1989_348 in estate of cafaro v commissioner supra for instance the taxpayer claimed several deductions pursuant to sec_2053 which exceeded the amounts for which the estate ultimately settled the claims in issue and the commissioner disallowed these deductions to the extent they exceeded the amounts of the settlements this court found that the settlement of the claims indicates that rather than being a continued review all these prior cases in order to resolve the instant case 9one claim was settled before the taxpayer filed its federal estate_tax_return while the other was settled after the return had been filed estate of cafaro v commissioner tcmemo_1989_348 claim for a sum certain legally enforceable at the date of the decedent's death the claim was potential unmatured contested or contingent at the date of the decedent's death id as a result we concluded that postdeath events--ie the future settlements of the claims--had to be taken into account in determining the proper amounts of the deductions to which the estate was entitled in estate of taylor v commissioner t c pincite a husband and wife had entered into a separation agreement requiring the husband to pay dollar_figure a month to his wife for her life or until she remarried upon the husband's death the wife made a demand upon the executors for continuation of the monthly payments the estate refused the wife's claim on the ground that it was the intention of the parties to the separation agreement that the payments would cease with the death of the husband while the matter was in litigation the estate took a deduction of dollar_figure on its federal estate_tax_return which represented the present_value of the wife's right to receive dollar_figure monthly until she died or remarried the following year the wife remarried and approximately years thereafter the supreme judicial court of massachusetts ruled that the estate was liable for payments for the period up to the wife's remarriage pursuant to this decree the estate paid to the wife dollar_figure in satisfaction of her claim we upheld the commissioner's determination that the estate was only entitled to a deduction of dollar_figure ie the amount it actually paid we stated that because of the uncertainty as to whether the estate would ever pay any amount to alice the decedent's wife on her disputed claim the estate's liability was contingent and the outcome of such dispute must be looked to before the estate would be entitled to a deduction clearly the contesting of alice's claim was not a frivolous or capricious act but was based upon legal arguments which the estate deemed of sufficient importance to merit the attention of the highest court of massachusetts the value of the claim for deduction purposes was not reasonably ascertainable until the litigation ended and the estate finally recognized its liability to alice id pincite citations omitted on brief petitioner argues that exxon's claim was certain and enforceable on the date of decedent's death thereby entitling petitioner to deduct the entire amount of the claim in determining the value of decedent's taxable_estate petitioner posits several arguments in support of its position we shall address each one in turn first petitioner contends that the hfu interest owners' liability for the overcharges was the actual basis for the litigation in exxon i which was decided in petitioner asserts that exxon was required to make restitution only because it was deemed necessary for the effective enforcement of the oil pricing regulations thus petitioner maintains that exxon's claim was enforceable at the time of decedent's death we disagree the record clearly indicates that the issue in exxon i was whether exxon had overcharged its crude_oil purchasers for oil produced in the hfu contrary to petitioner's argument exxon i did not consider whether exxon had overpaid its royalty and working_interest owners in the hfu while exxon attempted to join the jarvis christian plaintiffs as indispensable parties its efforts were unsuccessful rather the jarvis christian plaintiffs were invited to intervene in exxon i if they desired 'an earlier determination' of their claims that exxon should continue paying them royalties based on the higher price under the two-tier system united_states v exxon corp f 2d pincite n in affirming the decision of the district_court in exxon i the temporary emergency court_of_appeals stated that the decision in no way affected any rights or responsibilities of other interest owners in the hfu see id pincite in addition the date joint motion for summary_judgment filed by the defendants in the jarvis christian litigation and adopted by the allen parties recognized as much in stating that the courts in exxon i explicitly said that exxon's liability was predicated solely upon its own misconduct and not upon any notion of vicarious liability arising out of obligations owed by other interest owners to the government petitioner argues that there is no doubt here about the legal enforceability of exxon's contractual claims for reimbursement of the overpayment of its oil royalties under the provisions of the leases during the price regulation under texas law petitioner's argument represents a dramatic shift from the position taken by the allen parties in the jarvis christian litigation in count ii of its complaint in that litigation exxon alleged that the hfu interest owners had breached their contractual obligations to exxon by refusing to restore the amounts of their overcharges however the allen parties denied any contractual breach on the part of the interest owners and contended that exxon was not entitled to any recovery from them the allen parties also adopted the date motion for summary_judgment and accompanying memorandum filed by the defendants in the jarvis christian litigation which stated that exxon mocks the fundamental equitable principles underlying this proceeding by even asking for restitution of the hfu overcharges when claims under a contract are contested as were exxon's in the instant case the claims are not enforceable within the meaning of sec_20_2053-4 estate_tax regs until it is eventually determined whether and to what extent the claims have ripened into enforceable claims deductible pursuant to sec_2053 see estate of van horne v commissioner t c pincite estate of taylor v commissioner t c pincite on date the district_court in the jarvis christian litigation issued an order determining in part that the royalty interest owners were liable to exxon under federal common_law for restitution of overcharges received by them with respect to the misclassified oil the district_court then referred the calculation of damages to a special master for determination on date exxon and the allen parties entered into a settlement agreement pursuant to which petitioner agreed to pay exxon dollar_figure in settlement of the litigation prior to the district court's order on date it was uncertain whether the royalty interest owners had any liability to exxondollar_figure prior to the settlement agreement on date the amount if any of petitioner's liability pursuant to the district court's order was also uncertaindollar_figure prior to the settlement petitioner did not accept or acknowledge any liability to exxon under any of exxon's theories and petitioner strenuously resisted exxon's claims in maintaining 10even then the district court's determination was subject_to appeal 11indeed we note that a substantial portion of the amount claimed by exxon during its settlement conference with the decedent's attorneys in date represented interest exxon was seeking prejudgment_interest beginning in date and postjudgment interest beginning in date with respect to the amounts it had paid to the treasury in satisfaction of the judgment in exxon i however in its date order the district_court in the jarvis christian litigation had determined that exxon was only entitled to prejudgment_interest beginning on date and ending on the date of judgment in the jarvis christian litigation and thereafter for postjudgment interest that it owed exxon nothingdollar_figure petitioner cannot now switch hats and attempt to show how meritorious exxon's claims actually were instead the settlement agreement of date serves as both exxon's and petitioner's assessment of the value of the now compromised claims petitioner further alleges that certain provisions of the unit and unit operating agreements provided exxon with an enforceable lien against the allen parties' interests in the hfu and entitled exxon to restitution of the overcharges cf propstra v united_states f 2d pincite4 we disagree the relevant provisions petitioner refers to address the relationship between exxon as operator of the hfu and the other working_interest owners in the hfu thus neither provision is applicable to the allen parties who in contrast were royalty interest owners in the hfu in addition we note that no provision of the unit operating_agreement is applicable to royalty interest owners as the agreement only addresses the relationship between exxon and the other working_interest owners in the hfu we also reject petitioner's attempt to find a lien within the allen parties' oil_and_gas leases the relevant provision in the leases stated in pertinent part 12for instance shortly after filing its federal estate_tax_return in date petitioner filed a document with the special master in the jarvis christian litigation objecting to exxon's damage calculations lessor hereby warrants and agrees to defend the title to said land and agrees that lessee at its option may discharge any_tax mortgage or other lien upon said land either in whole or in part and if lessee does so it shall be subrogated to such lien with right to enforce same and apply rentals and royalties accruing hereunder toward satisfying same this provision addresses a situation where the lessor would be responsible for a third-party lien eg where the lessor failed to discharge a tax or mortgage obligation under those circumstances exxon as lessee would be entitled to satisfy the third-party lien and become subrogated to the third-party's rights against the lessor thus the provision does not contemplate a situation such as the instant one indeed we note that in the complaint filed against the interest owners in the jarvis christian litigation exxon never claimed that the provision was applicable to the litigation finally petitioner contends that the opinion of the court_of_appeals for the ninth circuit in propstra v united_states supra supports its position that it is entitled to a deduction on its federal estate_tax_return in the amount claimed in propstra at the time of his death the decedent's property had been encumbered by liens of the salt river valley water users association association for past due assessments and penalties the association's bylaws denied it the power to adjust the claims the estate's executrix deducted decedent's one-half share of the liens on the federal estate_tax_return twenty-two months later the association's bylaws were amended to permit the settlement of outstanding claims for less than the full amount owed the estate ultimately settled the claim for less than the amount originally sought and reported by the estate on its return id pincite the court_of_appeals for the ninth circuit found that the association's lien claims were certain and enforceable when the decedent died the court_of_appeals noted that at the time of the decedent's death the association lacked the authority to settle claims for less than their full amount in addition the estate lacked even a colorable defense against the association's claims the court_of_appeals ruled that when claims are for sums certain and are legally enforceable as of the date of death post-death events are not relevant in computing the permissible deduction id pincite the estate was entitled therefore to a deduction for the claim in the amount reported on its estate_tax_return petitioner's reliance on propstra is misplaced in propstra the court_of_appeals explained that the threshold determination to be made under sec_2053 is whether the claim in question was certain and enforceable at the time of the decedent's death see id pincite the court_of_appeals precluded consideration of postdeath events only where a claim was found to be certain and enforceable on the date of death id pincite see also estate of van horne v commissioner f 2d pincite7 moreover the court_of_appeals acknowledged that the law is clear that post-death events are relevant when computing the deduction to be taken for disputed or contingent claims propstra v united_states supra pincite the validity and enforceability of exxon's claim against decedent in the instant case were uncertain as of the date of her death as a result we hold that petitioner's sec_2053 deduction in connection therewith is limited to the amount ultimately paid in settlement of that claim thus we sustain respondent's determinationdollar_figure the next issue for decision is whether the income_tax benefit derived by petitioner as a result of the application of sec_1341 is an asset includable in the gross_estate sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death in the instant case the parties have stipulated that all hfu royalties paid to decedent from exxon for the calendar years 13given our disposition of this issue we need not consider respondent's alternative argument that petitioner must recognize discharge_of_indebtedness income pursuant to sec_61 in connection with petitioner's settlement of exxon's claim through were reported as income on her federal_income_tax returns for those years and that petitioner is entitled to sec_1341 relief to the extent that these previously taxed royalties were repaid to exxon in sec_1341 provides relief to taxpayers who are forced to repay an amount previously taken into income under a claim of right the reduction in the taxpayer's tax_liability attributable to a repayment is the greater of the amounts calculated under two approaches pursuant to the first approach the taxpayer computes his tax_liability for the year of repayment after having deducted the amount of the repaymentdollar_figure sec_1341 under the second approach rather than a deduction in the year of repayment the taxpayer receives a reduction ie a credit in his tax_liability for the year of repayment which is equal to the reduction in tax that would have occurred for the prior year had the amount received under a claim of right been excluded from income sec_1341 if the reduction in tax under the second approach is greater than the taxpayer's income_tax_liability for the year of repayment the excess is refundable or credited just as with any overpayment_of_tax sec_1341dollar_figure 14the amount of the deduction to which the taxpayer is entitled as a result of a repayment must exceed dollar_figure sec_1341 15petitioner concedes that the computation of its sec continued on brief petitioner contends that the gross_estate is not increased by the amount of its sec_1341 relief because decedent's right to such relief did not exist at the time of her death on date petitioner maintains that it was not entitled to any sec_1341 relief until it repaid exxon pursuant to the terms of the date settlement agreement this agreement was not entered into until almost months after decedent's death respondent on the other hand argues that petitioner's sec_1341 relief necessarily augments the gross_estate neither party has cited nor have we found any case law squarely on point in support of his position respondent relies on the decision of the district_court for the eastern district of michigan in estate of 208_fsupp_521 e d mich in estate of good the decedent had been overpaid by his employer in salary and expense reimbursements these amounts were reported by decedent on his income_tax returns for the years received the employer notified the decedent that he would be liable for repayment and filed a claim against the decedent's_estate when the decedent died prior to repayment continued a relief is limited to the amount_paid to settle exxon's claim against decedent individually petitioner is not entitled to sec_1341 relief for amounts paid in satisfaction of exxon's claims against jessamine and frankie the parties also appear to agree that a credit pursuant to sec_1341 would provide petitioner a greater benefit than a deduction under sec_1341 after the estate repaid the employer it claimed a deduction on its federal estate_tax_return as well as a credit pursuant to sec_1341 on its fiduciary income_tax return in the commissioner's view because the decedent and his estate were separate taxpayers sec_1341 relief was unavailable see revrul_67_355 1967_2_cb_296 revoked by revrul_77_322 1977_2_cb_314 the district_court rejected the commissioner's argument and concluded that sec_1341 relief was appropriate the district_court analyzed the estate and income_tax consequences that would have resulted had the decedent repaid the amount in issue prior to his death the district_court explained that the gross_estate would have been decreased by the amount repaid and increased by the amount of the sec_1341 credit to which the estate was entitled estate of good v united_states supra pincite since both parties acknowledged that the sec_1341 credit if available would increase the gross_estate the district_court found that the government would not be prejudiced in the collection of the estate_tax by the estate's claiming both an estate_tax deduction and an income_tax_credit on the same transaction id pincite the district_court in estate of good reasoned that the provisions of sec_1341 should be available to an estate in order to ensure the same income_tax consequences regardless of whether a taxpayer repays income prior to his death or the estate makes the restoration after his deathdollar_figure similarly in the instant case the relevant estate_tax consequences should not vary where the estate rather than decedent makes the payment upon which sec_1341 relief is predicateddollar_figure the right to sec_1341 relief clearly would have been includable in the gross_estate had exxon's claim been settled and paid prior to decedent's death we see no reason why decedent's contingent right to sec_1341 relief should not be included in her gross estatedollar_figure 16the district_court stated when congress passed sec_1341 it did not intend to recognize a debt of the government to the taxpayer during his lifetime and deny the same obligation to his personal_representatives and to his estate estate of 208_fsupp_521 e d mich see also nalty v united_states aftr 2d ustc par 37_tc_945 17while we recognize that the parties in estate of good v united_states supra pincite agreed that the gross_estate would be increased by the amount of any sec_1341 relief we nevertheless find the reasoning in the district court's opinion persuasive 18in 346_f2d_213 5th cir the decedent paid a deficiency in his federal income taxes and the attorney for his estate filed a claim_for_refund following his death after the refund claim was disallowed the estate filed suit the refund litigation was eventually settled and a refund was paid in the interim the estate had filed its estate_tax_return listing the income_tax claim as having no value but requesting that the estate_tax liability be held in abeyance pending the outcome of the claim the commissioner determined that the claim was includable in the decedent's_estate and valued the claim at the amount of the settlement although the estate conceded that the claim was includable in the gross_estate it contended that the claim had no value at the time of the decedent's death continued in 74_tc_540 the decedent who was an attorney executed an agreement with another attorney which provided that the decedent would receive a stated percentage of any attorney's_fees that might be awarded in a list of docketed cases pending before the indian claims commission commission any award of attorney's_fees in these cases was contingent upon an ultimate recovery on behalf of the plaintiffs and would be measured by the extent of the recovery at the time of the decedent's death of the cases remained in various unresolved stages of litigation before the commission following the decedent's death the estate received attorney's_fees in connection with this litigation the commissioner determined that the contractual right to share in future attorney's_fees was an interest in property includable in the decedent's gross_estate in estate of curry v commissioner supra pincite the taxpayer argued that the contingent legal fees were not continued after trial the district_court submitted the issue of valuation to the jury which found that the claim had no value at the time the decedent died the court_of_appeals for the fifth circuit reversed holding that there was no rational basis for the jury's finding the court_of_appeals stated when the decedent died his 'property' included the claim_for_refund of federal income taxes id pincite the court_of_appeals determined that postdeath facts and circumstances were to be taken into account for purposes of valuing the estate's claim and found the amount for which the claim was eventually settled to be highly indicative but not determinative of such value id pincite includable in the gross_estate because the decedent was not entitled to any fees at the time of his death ie any fees were contingent upon events that had not yet occurred as of the date of death we explained the fact that the legal fees we are concerned with were contingent upon future recovery is a critical consideration in trying to determine what the contract right was worth as of the date of death however the contingent nature of the contract right must bear on the factual question of valuation it cannot as a matter of law preclude the inclusion of the interest in the decedent's gross_estate or command that the value be fixed at zero although uncertainty as to the value of a contract right may postpone the inclusion of the income until it is actually realized for income_tax purposes for estate_tax purposes the value of an asset must be determined in order to close the estate id pincite this analysis is equally applicable to a contingent statutory right to relief under sec_1341 in the instant case the right to sec_1341 relief was contingent at the date of decedent's death the contingency centered on decedent's dispute over exxon's claim however the fact that this right to relief was contingent does not prevent its inclusion in the gross_estate see 346_f2d_213 5th cir estate of curry v commissioner supra pincite the facts giving rise to petitioner's sec_2053 deduction and its right to sec_1341 relief are inextricably linked at the time of decedent's death exxon was claiming that decedent was obligated to repay royalties which decedent had previously reported as taxable_income therefore at the time of her death decedent had statutory rights pursuant to sec_1341 to receive tax benefits based on whatever amount she ultimately had to pay exxon petitioner is entitled to an estate_tax deduction in the amount_paid to satisfy exxon's claim as well as sec_1341 relief for payment of the same claim exxon's claim decreases the estate's assets while the right to sec_1341 relief increases the estate's assets under these circumstances it would be inappropriate to consider one in the determination of the taxable_estate while excluding the other the amount for which a claim is ultimately settled is evidence of its value see united_states v simmons supra pincite finding the amount for which a claim was eventually settled to be highly indicative of the value of the claim in the instant case there was no evidence introduced to show that the value of the contingent right to sec_1341 relief at decedent's death was less than the amount that will actually be received on brief petitioner confined its argument to whether the contingent right to sec_1341 relief was or was not an asset includable in the gross_estate petitioner did not argue that in the event we find the right to sec_1341 relief includable in the gross_estate the value of this right for estate_tax purposes is anything less than the amount of the benefit ultimately received for the foregoing reasons we hold that the taxable_estate must be increased by the amount of sec_1341 relief that is attributable to the amount petitioner paid to exxon in settlement of its claim decision will be entered under rule in docket no decision will be entered for petitioner in docket no
